Citation Nr: 1103478	
Decision Date: 01/26/11    Archive Date: 02/01/11

DOCKET NO.  08-35 778	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office 
in St. Petersburg, Florida


THE ISSUE

Entitlement to a compensable evaluation for bilateral hearing 
loss.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Patrick J. Costello, Counsel




INTRODUCTION

The Veteran had active service from September 1953 to September 
1955.  

This matter came before the Board of Veterans' Appeals (Board) on 
appeal from a March 2008 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO), located in St. 
Petersburg, Florida.  Upon reviewing the claims folder, the Board 
remanded the claim in October 2010 for the purpose of obtaining 
additional medical evidence.  The claim has since been returned 
for review.  

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).  The appeal is once again REMANDED to 
the RO via the Appeals Management Center (AMC), in Washington, 
DC.  VA will notify the Veteran if further action is required.


REMAND

The record reflects that service connection for bilateral hearing 
loss was granted via a rating action issued in September 2006.  A 
noncompensable rating was assigned in accordance with the rating 
criteria found at 38 C.F.R. Part 4, Diagnostic Code 6100 (2006).  
Thirteen months later, the Veteran filed a claim with the RO 
asking that his service-connected bilateral hearing loss 
disability be re-evaluated.  He claimed that his hearing loss had 
become more severe and asked that the condition be assigned a 
higher rating.

In conjunction with his claim, a VA audiological examination was 
scheduled for the Veteran in November 2007.  An attempt to 
provide and complete the examination was made but at the 
conclusion of the examination, the examiner found the following:

This veteran's test results were 
unreliable.  He could not repeat back any 
words for SRT at the limits of the 
audiometer, yet could carry on a 
conversation with the examiner without 
significant difficulty.  Pure tone 
thresholds were unreliable and 
inconsistent.  Veteran was re-instructed 
many times, but reliability did not 
improve.  

The results were forwarded to the RO which, in turn, denied the 
Veteran's claim.  In denying the Veteran's claim, the RO noted 
that since the Veteran's VA-sanctioned audiological examination 
did not produce results that could be used for rating purposes, 
the RO had no other choice than to deny the Veteran's claim.  The 
Veteran was notified of this action and he has since appealed to 
the Board for review.  

As noted above, in October 2010, the Board remanded the claim for 
the purpose of obtaining a reviewable audiological examination.  
The Veteran was subsequently scheduled for a VA audiological exam 
and such an examination was attempted in November 2010.  Per the 
examination results, audiometric readings were not forthcoming 
because, per the audiologist, a proper seal on the Veteran's ears 
could not be obtained.  As such, the degree of hearing loss could 
not be determined because there was a lack of reliable test 
results.  

VA has a duty to assist veterans to obtain evidence needed to 
substantiate a claim.  38 U.S.C.A. § 5103A (West 2002 & Supp. 
2010); 38 § C.F.R. § 3.159 (2010).  This duty to assist includes 
providing a thorough and contemporaneous medical examination.  
Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  The United 
States Court of Appeals for Veterans Claims (Court) has held that 
when an appellant claims that a disability is worse than when 
originally rated, and the available evidence is too old to 
adequately evaluate the current state of the condition, VA must 
provide a new examination.  Olson v. Principi, 3 Vet. App. 480, 
482 (1992) (citing Proscelle v. Derwinski, 2 Vet. App. 629, 632 
(1992)).  Here, the appellant has not been afforded an adequate, 
usable VA examination of his hearing loss since July 2006, and he 
has since reported that the condition of his service-connected 
disability has worsened.  Thus, a new VA examination is necessary 
to assess the severity of the Veteran's service-connected 
bilateral hearing loss.  

However, the Board would note that the duty to assist is not a 
one-way street.  See Wood v. Derwinski, 1 Vet. App. 190, 193 
(1991).  Under VA regulations, it is incumbent upon the appellant 
to submit to a VA examination if he is applying for, or in 
receipt of, VA compensation or pension benefits.  See Dusek v. 
Derwinski, 2 Vet. App. 519 (1992).  He must be prepared to meet 
his obligations by cooperating with VA efforts to provide an 
adequate medical examination.  See Olson v. Principi, 3 Vet. App. 
480 (1992).  

In other words, upon reviewing the claims folder that has been 
returned to the Board after its last action, the Board is of the 
opinion that the requested information was not obtained.  In 
other words, the RO/AMC did not comply with the remand 
instructions.  In Stegall v. West, 11 Vet. App. 268 (1998), the 
Court held that a remand by the Board confers on a claimant, as a 
matter of law, the right to compliance with the remand orders, 
and that the Secretary of Veterans Affairs has a concomitant duty 
to ensure compliance with the terms of the remand.  As the 
examination report did not specifically attain the information 
needed by the Board, the claim must be returned to the RO for the 
requested information.

In addition, the Board notes that the Court of Appeals for 
Veterans Claims recently determined that it was error for the 
Board not to seek clarification from a private examiner as to 
whether the Maryland CNC Word Recognition test was used during 
private testing.  See Savage v. Shinseki, No. 09-4406 (U.S. Vet. 
App. Nov. 3, 2010).  In this case, the Veteran submitted private 
test results dated in October 2008, however, it is not clear 
whether the testing complied with 38 C.F.R. § 4.85.  This should 
be clarified on remand.  

Finally, the Board notes that the RO attempted to notify the 
Veteran in August 2008 pursuant to 38 C.F.R. § 3.159(e) that his 
Social Security disability records could not be obtained.  
Unfortunately, the letter also referred to his personnel records 
which prompted the Veteran to reply that he did not understand 
why the RO was attempting to obtain personnel records from the 
SSA.  In light of the confusion presented by the RO's letter, 
another letter must be sent to the Veteran notifying him that his 
SSA disability records could not be obtained.    

Accordingly, further appellate consideration will be deferred and 
the case is REMANDED to the AMC/RO for the following development:

1.  The AMC/RO should contact the Veteran 
and ask that he either submit the requested 
information from the medical provider or 
that he complete a VA Form 21-4142, 
Authorization and Consent to Release 
Information to the Department of Veterans 
Affairs (VA), with respect to a private 
audiological examination in October 2008 at 
Orlando Ear, Nose, & Throat Associates, PA.  
Also, the Veteran should be informed that 
failure to provide the information or 
complete and return said form may have a 
detrimental effect on his claim for an 
increased evaluation.  

The Orlando Ear, Nose, & Throat Associates, 
PA, should be contacted and asked to 
provide additional information with respect 
to the Veteran's test results of October 
29, 2008.  A copy of those results should 
be forwarded to the association and they 
should indicate whether the Veteran's 
speech recognition test was measured using 
the Maryland CNC and whether the 
examination was conducted by a state-
licensed audiologist.  Also, the audiogram 
results were not interpreted, so the 
association should be asked to assign 
numerical designations for the audiogram 
results vice the assignment of "x"s and 
"o"s.  All information obtained from the 
association should be included in the 
claims folder for review.  If the medical 
provider does not submit the requested 
information, the Veteran should be notified 
pursuant to 38 C.F.R. § 3.159(e).

2.  Notify the Veteran pursuant to 
38 C.F.R. § 3.159(e) that his SSA 
disability records could not be obtained.  

3.  After the above has been accomplished, 
the RO/AMC should once again schedule the 
Veteran for a VA audiological examination 
to determine the nature and current level 
of severity of his service-connected 
bilateral hearing loss.  The Veteran 
should be informed, prior to the exam, 
that failure to cooperate with the 
examiner when taking this examination 
may negatively impact his claim for 
benefits.  The examiner should also 
discuss how the Veteran's hearing loss 
affects occupational functioning and daily 
activities.  The claims file must be made 
available to the examiner.  A complete 
rationale for all opinions expressed must 
be provided.  If a proper seal again cannot 
be obtained, the examiner should set forth 
a complete explanation for the inability to 
obtain a proper seal.   

4.  Upon completion of the foregoing, the 
RO/AMC should readjudicate the Veteran's 
claim of entitlement to a compensable 
rating for bilateral hearing loss, based on 
a review of the entire evidentiary record.  
If the benefits sought on appeal remains 
denied, the RO should provide the Veteran 
and his representative with a supplemental 
statement of the case and the opportunity 
to respond thereto.  Thereafter, subject to 
current appellate procedure, the case 
should be returned to the Board for further 
consideration, if in order.

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2010).  
Expedited handling is requested.  The law requires that all 
claims that are remanded by the Board of Veterans' Appeals or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 
(West Supp. 2010).



_________________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).



